DETAILED ACTION
This action is responsive to the following communications: Original Application filed on May 23, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2022/0284015 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-20 are pending in this case. Claims 1, 11, and 16 are the independent claims. Claims 1-20 are rejected.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 17/343,462, now U.S. Patent No. 11,372,878, which is a CONTINUATION of U.S. Application No. 16/917,934, now U.S. Patent No. 11,068,494, filed July 1, 2020, which is a CONTINUATION of U.S. Application No. 16/404,682, now U.S. Patent No. 10,740,343, filed May 6, 2019, which is a CONTINUATION of U.S. Application No. 14/853,986, now U.S. Patent No. 10,282,452, filed September 14, 2015, which is a Continuation of U.S. Application No. 12/419,328, now U.S. Patent No. 9,135,331, filed April 7, 2009 which claims priority to U.S. Provisional Application Ser. 61/042,904 filed Apr. 7, 2008.

Specification
The Examiner recommends the following amendment to paragraph 0001:  
[0001] This application is a Continuation of U.S. application Ser. No. 16/917,934 filed Jul. 1, 2020, now U.S. Pat No. 11,372,878, which is a Continuation of U.S. application Ser. No. 16/404,682 filed May 6, 2019, now U.S. Pat. No. 10,740,343, which is a Continuation of U.S. application Ser. No. 14/853,986 filed Sep. 14, 2015, now U.S. Pat. No. 10,282,452, which is a Continuation of U.S. application Ser. No. 12/419,328 filed Apr. 7, 2009, now U.S. Pat. No. 9,135,331, which claims priority to US Provisional Application Ser. No. 61/042,904 filed Apr. 7, 2008, which are hereby incorporated by reference in their entirety.
This is merely a recommendation; correction is not required.

Claim Objections
Claim 11 is objected to because of the following informalities:  
The last limitation of claim 11 recites “wherein each item of the one or more items represents either a physical object or data representing a physical object.” For consistency and antecedent basis reasons, this should be amended to recite “wherein each item of the plurality of items represents either a physical object or data representing a physical object.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,372,878. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Present Application
USPAT 11,372,878
Comment
16. A system for displaying information about a set of items, the system comprising: at least one computer comprising at least one processor operatively connected to at least one non-transitory, computer readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein, when executed by the at least one processor, the computer executable instructions carry out a set of steps comprising: 

generating an image; 



displaying the image and a plurality of dimensions of the image, 

wherein the displaying comprises: 

depicting a plurality of axes, wherein each of the plurality of axes: 

corresponds to one of the plurality of dimensions, represents one or more types of information associated with individual items in the set of items, and reflects content of, or relationships between, the individual items; 



selectively suppressing display of at least one of the one or more types of information; and 

selectively suppressing display of at least one of the plurality of dimensions.
1. A non-transitory machine-readable medium having stored thereon instructions operative to cause the machine to perform a method of displaying different types of information about a set of items, the method corresponding to the instructions comprising: 









generating an image based on a plurality of dimensions for displaying the image; 

displaying the image and the plurality of dimensions, 


wherein the displaying further comprises: 

depicting a plurality of axes, wherein each of the plurality of axes 

corresponds to one of the plurality of dimensions, and wherein each of the plurality of axes represent one or more types of information associated with individual items in the set of items and which are reflective of content of, or relationships between, the individual items; and 

selectively suppressing display of at least one of the one or more types of information, 

wherein the instructions further comprise selectively suppressing display of at least one of the plurality of dimensions.
The primary difference between the present application claim and the ‘878 claim is that they belong to different statutory categories (system vs CRM). Therefore, the system first limitation includes additional elements (computer, processor) and the CRM which is the ‘878 claim embodiment. The body of the claim (beginning with “generating an image…” is essentially identical between the two claims, with only slight differences in wording.

Accordingly, these are obvious variants of each other.
17. The system of claim 16, wherein the one or more types of information is selected by a user.
2. The non-transitory machine-readable medium of claim 1, wherein the one or more types of information is selected by a user.
Same claim body language.
18. The system of claim 16, wherein the displaying the image and the plurality of dimensions of the image further comprises: 

depicting, on at least one of the plurality of dimensions, indicia representing a plurality of items from the set of items, wherein each item in the plurality of items represents either a physical object or data representing a physical object.
3. The non-transitory machine-readable medium of claim 1, wherein the displaying the image further comprises: 


depicting, on at least one of the plurality of dimensions, indicia representing individual ones from the set of items, wherein each item represents either a physical object or data representing a physical object.
Same claim body language.
19. The system of claim 18, wherein the indicia comprise one or more concentric shapes that reflect content of the plurality of items.
4. The non-transitory machine-readable medium of claim 3, wherein the indicia comprise a plurality of concentric shapes, and wherein different ones of the plurality of concentric shapes are reflective of different types of content of, or different relationships between, the individual ones from the set of items.
The present application splits the alternative language from claim 4 of the ‘878 patent into two distinct claims. 

In other words, the ‘878 claim recites that the concentric shapes are reflective of content OR relationships.

On the other hand, present claim 19 recites that the concentric shapes reflect content, and claim 20 recites that the concentric shapes reflect relationships. 
20. The system of claim 18, wherein the indicia comprise one or more concentric shapes that reflect relationships between the plurality of items.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2008/0215496 A1, filed by Hockley et al., on October 13, 2006, and published on September 4, 2008 (hereinafter Hockley).

With respect to independent claim 1, Hockley discloses a method of displaying information about a set of items, the method comprising: 
Displaying, on a graphical user interface, an image comprising a plurality of types of information about a set of items; Hockley discloses displaying an image on a GUI comprising a plurality of types of information about a set of items (see Figs. 1 and 2; see also, paragraphs 0012-0021 [describing generally the GUIs of Figs. 1 and 2, in which a 2D bubble chart is presented (here, for securities) with a plurality of different dimensions of data, such as industry, rating, yield, etc.; the depicted dimensional attributes can be toggled on/off by clicking the checkboxes, the axes can be changed by selecting different metrics for the X and Y values, etc., the icons representing the items include a plurality of attributes presented by the positioning of the icons within the chart, the size of each icon, and the fill of each icon, each representing a different attribute or dimension of the item]).
Depicting, on the graphical user interface, a plurality of dimensions of the image, wherein the plurality of dimensions comprises a plurality of axes, and wherein each of the plurality of axes represents at least one type of information in the plurality of types of information, Hockley discloses depicting a plurality of dimensions of the image, wherein the dimensions are represented as axes of the chart, each axis representing one or more of the types of information (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra).

With respect to dependent claim 2, Hockley discloses the method of claim 1, wherein each of the plurality of axes reflects content of a plurality of items in the set of items.
	Hockley discloses that the plurality of axes reflect content of a plurality of items in the set (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).

With respect to dependent claim 3, Hockley discloses the method of claim 1, wherein each of the plurality of axes reflects one or more relationships between a plurality of items in the set of items.
	Hockley discloses that the plurality of axes reflect relationships between a plurality of items in the set (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).

With respect to dependent claim 4, Hockley discloses the method of claim 1, further comprising: selectively suppressing display of one or more types of information in the plurality of types of information.
	Hockley discloses selectively suppressing display of at least one of the types of information by toggling off the checkboxes (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).

With respect to dependent claim 5, Hockley discloses the method of claim 1, further comprising: displaying a set of icons located on a plane defined by a first axis and a second axis in the plurality of axes, wherein the set of icons represents a plurality of subject items, and wherein each subject item in the plurality of subject items represents at least one of: a physical object, and data representing a physical object.
	Hockley discloses displaying the icons on a plane defined by the X and Y axes, the set of icons representing data representing a physical object (e.g., a security or other financial object) (see Figs. 1 and 2; see also, paragraphs 0012-0021, described supra, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of U.S. Patent Application Publication No. 2002/0091679 A1, filed by Wright on January 9, 2001, and published on July 11, 2002 (hereinafter Wright).

With respect to dependent claim 6, Hockley discloses the method of claim 5, as described above.
Hockley fails to expressly disclose the method depicting, on the plurality of dimensions, one or more connectors between members of the set of icons, thereby indicating a relation therebetween.
	However, Wright teaches a search method for searching linked objects and presenting the results in a GUI with axes representing dimensions, icons representing objects, colors representing various attributes or dimensions of each object, and links between objects represented either as connectors (lines) or as arrows (indicating a citation or source direction) (see Wright, Fig. 2; see also, Wright, paragraphs 0007 [provides valuable information to users about interrelatedness of objects], 0010 [links between objects are displayed by connectors comprising link display properties which define linking object type, target object type, and link type], 0014 [defining link to refer to a reference by one object to another; links can be one-way or two-way], 0016 [defining display attributes, such as color, shape, size, position, highlighting, flags, labels, etc.], 0019 [defining connector as a visual depiction of a link, such as by lines or arrows], and 0035 [links between objects can be colored to indicate different attributes (positive, negative, etc.)]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley and Wright before him at the time the invention was made, to modify the method of Hockley to incorporate displaying representative connectors as taught by Wright, in order to visually depict relationships between linked objects. One would have been motivated to make such a combination because this allows users to more easily grasp relationships between objects, as taught by Wright (see Wright, paragraph 0006 [“A need remains for a computer-based method of searching through large quantities of data that allows the user to effectively and quickly pick out only the items of interest to the task at hand.”]).

With respect to dependent claim 7, Hockley, as modified by Wright, teaches the method of claim 6, as described above.
	Wright further teaches the method wherein the one or more connectors comprises an arrow, and wherein the relation comprises a citation relation.
	Wright further teaches that the connectors can be lines or arrows, where an arrow defines a citation relationship between objects (see Wright, Fig. 2; see also, Wright, paragraphs 0010, 0014, 0019, and 0035, described supra, claim 6).

With respect to dependent claim 9, Hockley, as modified by Wright, teaches the method of claim 6, as described above.
	Wright further teaches the method, further comprising: depicting, on the graphical user interface, at least one of line segments and arrows extending radially from at least one icon in the set of icons.
	Wright further teaches depicting connectors or arrows extending radially from the icons (see Wright, Fig. 2; see also, Wright, paragraphs 0010, 0014, 0019, and 0035, described supra, claim 6).

With respect to dependent claim 10, Hockley, as modified by Wright, teaches the method of claim 9, as described above.
	Wright further teaches the method wherein a length of a given one of the line segments or arrows indicates a magnitude of a type of information.
	Wright further teaches that the length of the arrows is indicative of a magnitude of a type of information (see Wright, paragraphs 0010, 0014, 0019, and 0035, described supra, claim 6).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of Wright, further in view of U.S. Patent Application Publication No. 2002/0118214 A1, filed by Card et al., on December 21, 2000, and published on August 29, 2002 (hereinafter Card).

With respect to dependent claim 8, Hockley, as modified by Wright, teaches the method of claim 6, as described above.
Hockley and Wright fail to further teach the method, further comprising: arranging a selected member of the set of icons such that the selected member contacts a border depicted on the graphical user interface.
	However, Card teaches a presentation of linked objects based on user interest by receiving a designation of a focus node, arranging it within the display to be substantially aligned within a border of the 2D area, and further, arranging the other items based (e.g., around) the focus node (see Card, paragraph 0016 [user designates a focus node, and the visualization is recalculated and re-rendered based on the new focus node] and 0048 [describing the process of Fig. 1, which renders the visualization based on the determined focus node]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley, Wright, and Card before him at the time the invention was made, to modify the method of Hockley, as modified by Wright, to incorporate arranging items within the 2D area based on a selected node of interest as taught by Card. One would have been motivated to make such a combination because this presents a more effective display of linked objects, as taught by Card (see Card, paragraph 0006 [“Despite such methods and techniques there remains a need to effectively display and extract useful information from large bodies of linked data.”]).
	It would be further obvious to one of ordinary skill in the art that trees (or nodes of trees) can be arranged or aligned in any manner without impacting the structure of the tree. Accordingly, it would have been an obvious design choice to move a selected node to be moved into contact with any side of the out perimeter and arrange the remainder of the nodes based on the selected node’s location. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also, MPEP 2143(I)(E).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of U.S. Patent No. 5,832,494, issued to Egger et al., on November 3, 1998, and filed on May 17, 1996 (hereinafter Egger).

With respect to independent claim 11, Hockley discloses a system for displaying information about a set of items, the system comprising:
At least one computer comprising at least one processor operatively connected to at least one non-transitory, computer-readable medium, the at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein, when executed by the at least one processor, the computer executable instructions carry out a set of steps comprising:
Selecting at least two dimensions to be displayed; Hockley discloses displaying a 2D image comprising different types of information about a set of items and selecting at least two dimensions to be displayed (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).
Displaying, in the at least two dimensions on a graphical user interface, an image comprising a plurality of types of information about a set of items; Hockley discloses depicting an image comprising the plurality of types of information (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).
Depicting, as a first dimension of the at least two dimensions, a first axis representing time; Hockley discloses a first axis representing time (see Hockley, paragraph 0013, described supra, claim 1).
Although Hockley discloses that the user can select the dimension for the second axis via drop lists, which are populated with the variables from a database (see Hockley, paragraph 0013, described supra, claim 1), Hockley fails to expressly disclose depicting, as a second dimension of the at least two dimensions, a second axis representing either a ranking or a jurisdiction.
	However, Egger teaches a research tool for indexing, searching, and displaying data, such as for legal research, in which a second dimension represents a ranking or jurisdiction (see Egger, Figs. 5B-G, 8 (split up as 8-1 to 8-4), 10A (split up as 10A-1 to 10A-4), 10B (split up as 10B-1 to 10B-4), 10C (split up as 10C-1 to 10C-4); see also, Egger, col. 13, line 44-col. 14, line 19 [describing the application of proximity indexing to legal research to determine patterns of legal opinions in terms of their citation history and similarity], col. 15, lines 47-64 [describing the numerical weighting factors, such as importance—as an example, a Supreme Court object has greater influence than a District Court object], and col. 30, lines 23-43 [describing the concept of Shepardizing cases, a method of reviewing forward citations that refer to the present case)]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley and Egger before him at the time the invention was made, to modify the system of Hockley to include research tools and visualizations in which a second axis represents item rankings or jurisdictions of published legal documents, as taught by Egger. One would have been motivated to make such a combination because this allows users to search published legal opinions, as taught by Egger (see Egger, col. 2, line 43-col. 3, line 16 [describing the various needs in the art for improved computer research techniques]).
	Hockley, as modified by Egger, further teaches depicting, at predetermined locations on the graphical user interface, indicia representing a plurality of items from the set of items, wherein each item of the one or more items represents either a physical object or data representing a physical object. 
	Hockley further teaches displaying icons representing individual items of the set of items at respective locations within the 2D chart, each item representing a physical object or data representing a physical object (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).

With respect to dependent claim 12, Hockley, as modified by Egger, teaches the system of claim 11, as described above.
	Hockley further teaches the system wherein the set of steps further comprises: depicting a plurality of visual attributes of the indicia.
	Hockley further teaches depicting different attributes of each object using different visual effects, such as color, size, etc.,  (see Hockley, Fig. 1; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hockley, in view of Egger, further in view of Card.

With respect to dependent claim 13, Hockley, as modified by Egger, teaches the system of claim 12, as described above.
Hockley and Egger fail to further teach the system wherein the set of steps further comprises: receiving a designation of one indicium in the indicia.
	However, Card teaches a presentation of linked objects based on user interest by receiving a designation of a focus node, arranging it within the display to be substantially aligned within a border of the 2D area, and further, arranging the other items based (e.g., around) the focus node (see Card, paragraph 0016 and 0048, described supra, claim 8).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hockley, Egger, and Card before him at the time the invention was made, to modify the system of Hockley, as modified by Egger, to incorporate arranging items within the 2D area based on a selected node of interest as taught by Card. One would have been motivated to make such a combination because this presents a more effective display of linked objects, as taught by Card (see Card, paragraph 0006 [“Despite such methods and techniques there remains a need to effectively display and extract useful information from large bodies of linked data.”]).

With respect to dependent claim 14, Hockley, as modified by Egger and Card, teaches the system of claim 13, as described above.
	Card further teaches the system wherein the set of steps further comprises: arranging remaining ones of the indicia within a two-dimensional display area based on a location of the designated indicium.
	Card further teaches rearranging the remaining items based on the locations of the designated focus node (see Card, paragraph 0048, described supra, claim 8).

With respect to dependent claim 15, Hockley, as modified by Egger and Card, teaches the system of claim 14, as described above.
	Hockley further teaches selectively suppressing display of at least one of the types of information by toggling off the checkboxes (see Hockley, Figs. 1 and 2; see also, Hockley, paragraphs 0012-0021, described supra, claim 1).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner has carefully examined independent claim 16. The closest prior art references of record are U.S. Patent Application Publication No. 2008/0215496 A1 (hereinafter Hockley), U.S. Patent Application Publication No. 2002/0091679 A1 (hereinafter Wright), U.S. Patent Application Publication No. 2002/0118214 A1 (hereinafter Card), U.S. Patent No. 5,832,494 (hereinafter Egger), U.S. Patent Application Publication No. 2003/0227458 A1 (hereinafter Page), and U.S. Patent Application Publication No. 2006/0106847 A1 (hereinafter Eckardt).

Claim 16 is indicated as allowable over Hockley, Wright, Card, Egger, Page, and Eckardt at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claim 16:

selectively suppressing display of at least one of the one or more types of information; 
selectively suppressing display of at least one of the plurality of dimensions.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the allowability of the claimed invention.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173